                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


    PATRICIA L. RUSSO-WOOD, as                       CV 17-38-BLG-TJC
    personal representative of the Estate of
    Steven Tyler Russo,                              ORDER

                        Plaintiff,

    vs.

    YELLOWSTONE COUNTY, et al.,

                        Defendants.



          Plaintiff Patricia L. Russo-Wood, as the personal representative of the Estate

of Steven Tyler Russo (“Plaintiff”), brought this action against Yellowstone

County, the City of Billings, and individual officers Brian Degele and Sandra

Leonard.1 Plaintiff asserts claims for negligence and civil rights violations under

42 U.S.C. § 1983 after her son, Steven Tyler Russo, committed suicide while being

held as a pretrial detainee at the Yellowstone County Detention Facility. (Doc. 3.)

Presently before the Court are Defendant Brian Degele’s Motion for Summary

Judgment (Doc. 61), Defendant Yellowstone County’s Motion for Summary

Judgment (Doc. 77), and Plaintiff’s Motion to Amend Complaint. (Doc. 79.)


1
 The claims against the City of Billings have been dismissed (Doc. 56), and
summary judgment was granted in favor of Sandra Leonard. (Doc. 53).
                                         1
      Having considered the parties’ submissions, the Court finds Plaintiff’s

Motion to Amend should be DENIED; Brian Degele’s Motion for Summary

Judgment should be GRANTED; and Yellowstone County’s Motion for Summary

Judgment should be DENIED.

I.    FACTUAL BACKGROUND 2

      The Yellowstone County Detention Facility (“YDCF” or the “Facility”) is

operated by the Yellowstone County Sheriff. (Doc. 62 at ¶ 1.) YCDF has policies,

procedures and practices for the operation of the Facility, the classification of

detainees, and the treatment of suicidal detainees. (Id. at ¶ 2.)

      The Facility has four general categories of housing units: classification,

general population, administrative segregation, and disciplinary segregation. (Id.

at ¶ 3.) There are three subcategories of general population units: maximum

security, medium security, and minimum security. (Id.) The “Classification A”

unit in the Facility is a maximum security unit. It is also used for administrative

segregation, where a detainee is housed for protection from other detainees, and as

a disciplinary segregation unit, when a detainee has violated a Facility rule. (Id.)

The “North 1” and “North 3” units in the Facility are medium security units, while



2
  The background facts set forth here are relevant to the Court’s determination of
the pending motions for summary judgment and are taken from the parties’
submissions and are undisputed except where indicated.

                                           2
the “North 4” and “North 5” units are minimum security. (Id.)

      Detainees are screened for placement into the appropriate unit through a

process called “classification.” (Id.) Detainees are typically placed in the “North

2” unit while waiting to be classified. (Id. at ¶ 12.) When there are too many

detainees waiting to be classified in North 2, the excess detainees are placed in

Classification A pending classification. (Id.)

      In dealing with potentially suicidal detainees, there is an apparent conflict

between the written policies and procedures for the Facility, and the actual

practices. The Policies and Procedures Manual provides that staff should place a

suicidal detainee in administrative segregation (Classification A) pending an

evaluation by the Facility’s physician. (Id.)

      The Facility’s actual practice, however, is to transport the detainee to the

front, “Booking” area of the Facility. There, staff will provide the detainee with

suicide resistant clothing, place the detainee in a holding cell, and contact the

Facility’s mental health provider for an evaluation. (Id. at ¶ 4.3) The staff in

Booking frequently observes the detainee. (Id.) After an evaluation, the mental

health provider may clear the detainee for placement back in his unit, have the



3
  Plaintiff indicates she disputes all statements in Statement Undisputed Facts
(“SUF”) No. 4 as “not applicable” to Russo because he did not threaten suicide.
(Doc. 91 at ¶ 4.) Plaintiff, does not however, dispute the accuracy of the
statements.
                                            3
detainee held in the Booking holding cell for continued observation, or have the

detainee transferred to the Billings Clinic for treatment. (Id.) According to the

County, this practice lessens the chance that a detainee will harm himself through

the use of suicide resistant clothing and more frequent observations. (Id.)

      On June 5, 2013, at approximately 9:33 a.m., Billings police officers

arrested the decedent, Steven Tyler Russo (“Russo”), on various charges and

transported him to YCDF. (Id. at ¶ 7.) YCDF detention officers Jake Dunker and

Jarred Anglin processed Russo into the Facility. (Id. at ¶ 8.) At the request of the

Billings Police Department, Russo was not given telephone privileges. (Id. 4)

Russo was placed into a holding cell in Booking. (Id. at 9.)

      Anglin subsequently took Russo to the shower because he had soiled himself

when he was tasered by law enforcement officers during his arrest. (Id.) While

Russo was in the shower, Anglin heard him cry and then laugh. (Id. at ¶ 10.)

Anglin noted on Russo’s Prisoner Progress Sheet that “[Inmate] very emotional,

bears watching.” (Id.; Doc. 76-22.)

      After the shower, Russo remained in Booking until approximately 1:30 p.m.



4
  Plaintiff indicates she disputes this statement in SUF No. 8. (Doc. 91 at ¶ 8.)
However, Plaintiff does not cite to any “specific pleading, deposition, answer to
interrogatory, admission or affidavit before the court to oppose” the statement, as
required by Local Rule 56.1(b)(1)(B). Rather, the facts Plaintiff cites relate to the
notation in Russo’s Progress Sheet that “I/m very emotional – bears watching”,
which is not contrary to the facts proffered in SUF No. 8. (Id.)
                                             4
(Id. at ¶ 11.) Russo was then transported to Classification A. (Id. at ¶ 12.) At that

point, Russo had not been classified. (Id.) Defendants contend Russo was placed

in Classification A while he was awaiting classification because it would be easier

to prevent his use of a telephone. (Id.) Defendants maintain Russo was not placed

in Classification A because of a Facility security concern or a mental health issue.

(Id.)

        Plaintiff contends Russo was placed in Classification A because the Facility

was overcrowded at the time, and classification officers addressed overcrowding

by reassigning or juggling inmates among different jail sections, contrary to

written policy. (Doc. 91 at ¶ 12.) Plaintiff points out that YCDF was designed to

house 286 inmates. (Docs. 90-1 at 16; 90-3 at 7-8.) But at the time Russo was

detained, there were approximately 400 inmates. (Id.)

        Russo was housed in Classification A from approximately 1:30 p.m. on June

5, 2013 until 9:20 a.m. on June 6, 2013. (Doc. 62 at ¶ 13.) He did not have a

cellmate during that time. (Id.)

        At approximately 6:10 p.m. on June 5, 2013, Detective Sandra Leonard

(“Leonard”) arrived at YCDF to interview Russo. (Id. at ¶ 14.) Leonard

interviewed Russo in Booking. (Id.) Defendants contend that Russo was well-

behaved during the interview, and Leonard did not observe any behavior that

indicated Russo presented a suicide risk. (Id.) Plaintiff counters that Leonard told

                                          5
her in a phone call later that evening that “I have been a Billings police detective

for many years. I have met many bad people and evil people and I can tell you that

your son is neither. Your son is a very troubled person.” (Doc. 91 at ¶ 14.)

        Immediately after Leonard’s interview, Defendant Brian Degele, a YCDF

Officer (“Degele”), performed a classification interview of Russo in Booking from

approximately 6:45 p.m. to 7:30 p.m. (Doc. 62 at ¶ 15.) Russo’s objective

classification score, based on the Initial Custody Assessment Scale, was 13. (Id.)

The score indicated Russo should be placed in maximum security. (Id.) But

Degele determined Russo could be placed in medium security based on his prior

behavior in the Facility, and his demeanor during the interview. (Id.) According

to the Classification Interview Sheet, Russo indicated he had no mental health

problems, was not suicidal, and he had not attempted suicide in the past. (Id.; Doc.

76-21.) Degele’s only contact with Russo was during the classification interview.

(Id.)

        Following, the classification interview, Russo was returned to Classification

A for a medical check prior to being placed in either North 1 or North 3 when

space was available. (Doc. 62 at ¶ 15.)

        On June 6, 2013, Russo was interviewed by Billings Police Department

Detectives Keith Buxbaum and Brett Kruger from approximately 7:30 a.m. to 8:45

a.m. (Doc. 62 at ¶ 16.) Defendants assert the interview took place in Booking.

                                           6
(Id.) Plaintiff disputes this, stating Russo’s Progress Sheet showed he was in

Classification A until he was moved to the medium security unit. (Doc. 91 at ¶

16.)

       At approximately 9:20 a.m. on June 6, Robert Dunker, a YCDF Officer,

transferred Russo from Classification A to North 3. (Doc. 62 at ¶ 17.) Officer

Dunker believed that a medical check had been performed on Russo, but a medical

check had never been completed prior to Russo’s transfer from Classification A.

(Id.; Doc. 91 at ¶17.)

       From approximately 9:20 a.m. until 2:00, Russo was in North 3, Cell 42.

(Doc. 62 at ¶ 18.) Russo’s cellmate was Corey Johnson. (Id.) YCDF Officer

James Shirley was assigned to North 3 during that time. (Id.)

       At approximately 2:00 p.m., Russo requested to use the shower, and was

allowed to do so. (Id. at ¶ 19. 5) At 2:15, Shirley began to lockdown the unit and

noticed Russo was not in his cell. (Id.) Shirley asked Johnson where he was, and

Johnson indicated Russo was still in the shower. (Id.) Shirley went to check on

Russo and found he had hanged himself with his underwear in the shower. (Id.)

Shirley summoned assistance and rendered first aid. (Id.) The Billings Fire



5
 Plaintiff indicates she disputes most of the statements in SUF No. 19. (Doc. 91 at
¶ 19.) Again, however, Plaintiff does not cite to any facts to oppose the statements,
as required by Local Rule 56.1(b)(1)(B).

                                         7
Department and American Medical Response arrived and transported Russo by

ambulance to the Billings Clinic. (Id.) Russo was pronounced dead in the

Emergency Department shortly after his arrival. (Id. at ¶ 20.)

       On June 10, 2013, Dr. Thomas Bennet, a pathologist, performed an autopsy

on Russo and determined Russo had died from asphyxiation by hanging himself.

(Id. at ¶ 21.)

       Prior to his incarceration in June 2013, Russo had been detained at YCDF

seven times. (Id. at ¶ 5.) He had never threatened suicide, attempted suicide, or

claimed to be suicidal during any of his prior stays in the Facility. (Id.)

       Defendants contend that other than being emotional in the shower after he

arrived at the Facility on June 5, 2013, Russo did not display any other external

indications of emotional lability. (Id. at ¶ 10.) They assert he interacted

appropriately, did not yell or scream, did not threaten to harm himself, and did not

appear suicidal. (Id. at ¶¶ 11, 13, 14, 15, 16, 18.) Defendants further assert law

enforcement officers and the YCDF Officers, including Degele, did not observe

anything that indicated Russo was suicidal, or that the YDCF staff needed to

initiate the suicide prevention protocol. (Id. at ¶¶ 8, 10-11, 13-16, 18.)

       Plaintiff counters that the notation in his Progress Sheet that he was “very

emotional, bears watching” travelled with him throughout the facility and was

never changed or modified. Plaintiff contends that it should have been read by

                                           8
every officer who came in contact with Russo, and should have provided notice

that he was at risk to harm himself. (Doc. 91 at ¶ 6, 8, 12-14, 18.)

      II.    PLAINTIFF’S MOTION TO AMEND COMPLAINT

      The Court will first address Plaintiff’s Motion to Amend the Complaint.

(Doc. 79.) Plaintiff seeks to remove the City of Billings from the caption as a

named Defendant, and seeks to more specifically allege her claim against Degele

under 42 U.S.C. § 1983. Plaintiff does not seek to add any additional claims or

parties. The County and Degele oppose the motion to the extent the amendment

seeks to add new facts, arguing Plaintiff was not diligent in moving to amend, the

proposed amendment is unnecessary, and it would be prejudicial to Defendants.

      On May 15, 2017, the Court issued a Scheduling Order setting the deadline

to amend pleadings for June 30, 2017. (Doc. 23.) Plaintiffs filed the instant

motion seeking leave to amend on April 16, 2018. (Doc. 79.)

      A.     Legal Standards

      In situations where the deadline for amendments to pleadings has passed, a

party must meet the more stringent requirement of Rule 16(b), which requires a

showing of good cause why the party did not seek leave to amend within the

Court’s scheduling order. Fed.R.Civ.P. 16(b)(4) (“[a] schedule may only be

modified for good cause and with the judge’s consent”); Coleman v. Quaker Oats

Co., 232 F.3d 1271, 1294 (9th Cir. 2000).

                                          9
      In Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.

1992), the Ninth Circuit explained that “[u]nlike Rule 15(a)’s liberal amendment

policy which focuses on the bad faith of the party seeking to interpose an

amendment and the prejudice to the opposing party, Rule 16(b)’s ‘good cause’

standard primarily considers the diligence of the party seeking the amendment.”

Good cause to excuse noncompliance with the scheduling order exists if the

pretrial schedule “cannot reasonably be met despite the diligence of the party

seeking the extension.” Id. (quoting Fed. R. Civ. P. 16 Advisory Committee’s

Notes (1983 Amendment)).

      Prejudice to the opposing party may provide an additional reason to deny a

motion to amend, but “the focus of the inquiry is upon the moving party’s reasons

for seeking modification.” Id. at 609. “If that party was not diligent, the inquiry

should end.” Id.; see also In re Western States Wholesale Natural Gas Antitrust

Litigation, 715 F.3d 716, 737 (9th Cir. 2013) (upholding denial of motion to amend

where “the party seeking to modify the scheduling order has been aware of the

facts and theories supporting amendment since the inception of the action”).

      If good cause exists for seeking amendment after the scheduling order’s

deadline, the Court then turns to Rule 15(a) to determine whether amendment

should be allowed. “Although Federal Rule of Civil Procedure 15(a) provides that

leave to amend ‘shall be freely given when justice so requires,’ it ‘is not to be

                                          10
granted automatically.’” In re Western States, 15 F.3d at 738 (quoting Jackson v.

Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir.1990)). Under Rule 15(a), the Ninth

Circuit directs that courts consider the following five factors to assess whether to

grant leave to amend: “(1) bad faith, (2) undue delay, (3) prejudice to the opposing

party, (4) futility of amendment; and (5) whether plaintiff has previously amended

his complaint.” Id. These factors do not merit equal weight, however. “[I]t is the

consideration of prejudice to the opposing party that carries the greatest weight.”

Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

      B.     Good Cause Under Rule 16

      As noted above, Plaintiff seeks to amend the Complaint to include additional

facts regarding her §1983 claim against Degele. The Court finds that Plaintiff did

not act diligently in seeking to amend the Complaint. The motion to amend was

filed over nine months after the Court’s deadline to amend pleadings. Further,

Plaintiff has not shown good cause for her noncompliance with the Scheduling

Order. Plaintiff indicates discovery produced additional facts that allow her to

more specifically allege the § 1983 claim against Degele. But Plaintiff has not

specified what discovery she is referring to, or when she received it. Defendants

note that Degele was deposed on December 4, 2017, which was over four months

before the motion to amend was filed. Because Plaintiff fails to offer any

explanation why the motion to amend could not have been filed sooner, the Court

                                          11
finds the good cause requirement of Rule 16 is not satisfied. See e.g. Schwerdt v.

Int’l Fidelity Ins. Co., 28 F. Appx. 715, 719 (9th Cir. 2002) (delay of one month

after learning of facts from a witness’s deposition did not constitute diligence

under Rule 16 in seeking leave to amend); Sako v. Wells Fargo Bank, Nat. Assoc.,

2015 WL 5022326, *2 (S.D. Cal. 2015) (“[W]aiting two months after discovering

new facts to bring a motion to amend does not constitute diligence under Rule

16”); Experexchange, Inc. v. Doculex, Inc., 2009 WL 3837275, at 29 (N.D. Cal.

Nov. 16, 2009) (delay of two months after discovering new facts, and after fully

briefed summary judgment motion, did not meet the good cause standard under

Rule 16).

      Plaintiff suggests the Court should not strictly apply the Rule 16(b) standard

because she does not seek to join a party or add a new theory of liability.

Regardless of the scope of the proposed amendment, however, parties are expected

to comply with scheduling orders. As the Ninth Circuit cautioned, “[a] scheduling

order “is not a frivolous piece of paper, idly entered, which can be cavalierly

disregarded by counsel without peril.” Johnson, 975 F.2d at 610-1. The Ninth

Circuit explained that disregarding scheduling orders undermines “the court’s

ability to control its docket, disrupt[s] the agreed-upon course of the litigation, and

reward[s] the indolent and the cavalier. Rule 16 was drafted to prevent this

situation and its standards may not be short-circuited by an appeal to those of Rule

                                          12
15.” Id. The Court finds no reason to deviate from Rule 16(b) here. Because the

Court finds that Plaintiff has not acted diligently, Plaintiff’s request to amend will

be denied.

      C.     Amendment Under Rule 15

      Even if the Court were to find “good cause” under Rule 16, application of

the Rule 15 factors also dictates denial of the motion to amend. Although there is

no indication Plaintiff acted in bad faith, and Plaintiff has not previously moved to

amend, the Court finds the proposed amendment is unnecessary and would be

unduly prejudicial to Defendants.

      Defendants have not challenged the sufficiency of the allegations in the

Complaint. Therefore, it is unnecessary for Plaintiff to amend the Complaint to

pursue her § 1983 claim against Degele. As Defendants point out, any new facts

Plaintiff has learned during discovery may be presented at trial. Those facts may

also be asserted in responding to Defendants’ motions for summary judgment.

Moreover, the Court finds Defendants would be unduly prejudiced by amendment

at this late stage. The time for discovery has ended. The deadline for pretrial

motions has past, and motions for summary judgment have been filed.

      Therefore, because Plaintiff has not shown good cause for her delay in

seeking amendment, and because the amendment is unnecessary and prejudicial to

Defendants, Plaintiff’s Motion to Amend the Complaint is DENIED.

                                          13
III.   MOTIONS FOR SUMMARY JUDGMENT

       A.    Legal Standards

       Summary judgment is appropriate under Rule 56(c) where the moving party

demonstrates the absence of a genuine issue of material fact and entitlement to

judgment as a matter of law. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). Material facts are those which may affect the outcome

of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute

as to a material fact is genuine if there is sufficient evidence for a reasonable fact-

finder to return a verdict for the nonmoving party. Id. “Disputes over irrelevant

or unnecessary facts will not preclude a grant of summary judgment.” T.W. Elec.

Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).

       The party seeking summary judgment always bears the initial burden of

establishing the absence of a genuine issue of material fact. Celotex, 477 U.S. at

323. The moving party can satisfy this burden in two ways: (1) by presenting

evidence that negates an essential element of the non-moving party’s case; or (2)

by demonstrating that the non-moving party failed to make a showing sufficient to

establish an element essential to that party’s case on which that party will bear the

burden of proof at trial. Id. at 322-23. If the moving party fails to discharge this

initial burden, summary judgment must be denied and the court need not consider




                                           14
the non-moving party’s evidence. Adickes v. S. H. Kress & Co., 398 U.S. 144,

159-60 (1970).

        If the moving party meets its initial responsibility, the burden then shifts to

the opposing party to establish that a genuine issue as to any material fact actually

does exist. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). In attempting to establish the existence of this factual dispute, the

opposing party must “go beyond the pleadings and by ‘the depositions, answers to

interrogatories, and admissions on file,’ designate ‘specific facts showing that there

is a genuine issue for trial.’” Celotex, 477 U.S. at 324 (quoting Fed. R. Civ. P.

56(e)). The opposing party cannot defeat summary judgment merely by

demonstrating “that there is some metaphysical doubt as to the material facts.”

Matsushita, 475 U.S. at 586; Triton Energy Corp. v. Square D Co., 68 F.3d 1216,

1221 (9th Cir. 1995) (“The mere existence of a scintilla of evidence in support of

the nonmoving party’s position is not sufficient.”) (citing Anderson, 477 U.S. at

252).

        When making this determination, the Court must view all inferences drawn

from the underlying facts in the light most favorable to the non-moving party. See

Matsushita, 475 U.S. at 587. “Credibility determinations, the weighing of

evidence, and the drawing of legitimate inferences from the facts are jury




                                           15
functions, not those of a judge, [when] he [or she] is ruling on a motion for

summary judgment.” Anderson, 477 U.S. at 255.

      “The district court may limit its review to the documents submitted for the

purpose of summary judgment and those parts of the record specifically referenced

therein.” Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1030 (9th

Cir. 2001). Therefore, the court is not obligated “to scour the record in search of a

genuine issue of triable fact. Kennan v. Allen, 91 F.3d 1275, 1279 (9th Cir. 1996)

(citing Richards v. Combined Ins. Co. of Am., 55 F.3d 247, 251 (7th Cir. 1995)).

      B.     Negligence Claims Against Degele and Yellowstone County

      Plaintiff brings a negligence claim against both Degele and Yellowstone

County. (Doc. 1.) Degele contends he is entitled to judgment as a matter of law

because he has statutory immunity from Plaintiff’s negligence claim. Degele and

the County also argue summary judgment is appropriate because they were not

negligent as a matter law. They deny the existence of a duty, breach of a legal

duty, or that their actions were a legal cause of Russo’s suicide.

             1.     Negligence Claim Against Degele

      Degele moves for summary judgment on Plaintiff’s negligence claim on

grounds that he is immune from individual liability under Montana Code Ann. § 2-

9-305(5). Section 2-9-305 provides in relevant part:

      In an action against a governmental entity, the employee whose
      conduct gave rise to the suit is immune from liability by reasons of the
                                          16
      same subject matter if the government entity acknowledges or is
      bound by a judicial determination that the conduct upon which the
      claim is brought arises out of the course and scope of the employee’s
      employment, unless the claim constitutes an exclusion provided in
      subsections (6)(b) through (6)(d).

Mont. Code Ann. § 2-9-305(5).

      The Montana Supreme Court has confirmed that § 2-9-305(5) provides

immunity from claims against individual employees for actions performed within

the scope of their employment when a suit against the government entity arises out

of the same subject matter. See Kenyon v. Stillwater County, 835 P.2d 742, 745

(Mont. 1992), overruled on other grounds by Heiat v. E. Mont. College, 912 P.2d

787, 793 (Mont 1996) (“[W]here an action is brought against a county based on

actionable conduct by an employee, the employee is immune from individual

liability for the conduct if the county acknowledges that the conduct arose out of

the course and scope of the employee’s official duties.”); Griffith v. Butte School

Dist. No. 1, 244 P.3d 321, 335 (Mont. 2010) (“Section 2-9-305(5), MCA, serves as

a complete bar to holding [individual employees] liable because it provides

immunity from suit to individually-named defendants for actions performed within

the course and scope of the official’s employment.”); Germann v. Stephens, 137

P.3d 545, 553 (Mont. 2006) (“The explicit grant of immunity in the second

sentence of § 2-9-305(5), MCA, belies [the plaintiff’s] contention that the statute

serves merely as an anti-double recovery statute.”).

                                         17
      In order for immunity to attach under § 2-9-205(5), the plaintiff must (1)

name a governmental entity as a defendant, and (2) the governmental entity must

acknowledge or be bound by a judicial determination that the employee’s conduct

upon which the claim was brought arose out of the course and scope of his

employment. Mont. Code Ann. § 2-9-205(5). Here, the County, a government

entity, is a named defendant. All of Plaintiff’s allegations against Degele are based

on actions he performed while he was working at YCDF. The County has also

acknowledged that Degele acted in the course and scope of his employment with

the County when he classified Russo. (Doc. 66 at ¶ 2.) No evidence suggests

Degele was acting outside his role as a YCDF Officer at any time relevant to

Plaintiff’s claims. Consequently, Degele is immune under § 2-9-205(5) from

individual liability for Plaintiff’s negligence claims. Therefore, Degele’s Motion

of Summary Judgment as to Plaintiff’s negligence claim is GRANTED.

      This does not mean, however, that Plaintiff cannot recover for Degele’s

allegedly negligent conduct. Section 2-9-305 leaves the County liable for Degele’s

conduct which occurred within the course and scope of his employment.

Therefore, the Court must still consider Plaintiff’s negligence claim based on

Degele’s conduct to determine the County’s liability.

///

///

                                         18
             2.     Negligence Claim Against Yellowstone County

      Defendants argue Plaintiff’s negligence claim fails because Degele did not

breach a duty of care to Russo, and even if he did, the breach did not cause Russo’s

suicide. Plaintiff counters that Degele had a duty to follow YCDF policy, and that

he violated this duty by allowing Russo to be placed in a general population

setting. She maintains that placement of Russo in a medium security unit created

the conditions by which Russo could injure himself.

      Negligence requires proof of a legal duty, breach of that duty, causation and

damages. Krieg v. Massey, 781 P.2d 277, 278-79 (Mont. 1989.) The existence of

a duty is a question of law determined by the court. Morrow v. Bank of Am., N.A.,

324 P.3d 1167, 1177 (Mont. 2014). “Negligence actions usually involve questions

of fact regarding breach of duty and causation; as a result, they are not ordinarily

susceptible to summary judgment and are usually better resolved at trial.” Craig v.

Schell, 975 P.2d 820, 822 (Mont. 1999). In some circumstances, the Court can

determine breach and causation, but “only where reasonable minds could reach but

one conclusion.” Id.

                    a.    Existence of a Legal Duty

      Under Montana law, the question of duty turns primarily on foreseeability.

Fisher v. Swift Transp. Co., Inc. 181 P.3d 601, 607 (Mont. 2008). “In analyzing

whether a duty exists, we consider whether the imposition of that duty comports

                                          19
with public policy, and whether the defendant could have foreseen that his conduct

could have resulted in any injury to the plaintiff.” Id. “[A]bsent foreseeability,

there is no duty owed by defendants to plaintiff.” Busta v. Columbus Hosp. Corp.,

916 P.2d 122, 134 (Mont. 1996) (quoting Mang v. Eliasson, 458 P.2d 777, 780

(Mont. 1969). “Conversely . . . if a reasonably prudent defendant can or should

foresee a danger of direct injury, he may be negligent. Again, the focus is on what

the defendant could or could not foresee.” Newman v. Lichfield, 272 P.3d 625, 631

(Mont. 2012).

      The question of foreseeability is also central to the issue of whether a duty

exists to prevent a suicide in a custodial setting.6 “Generally, a party cannot

recover in negligence for the suicide of another ‘since the act or suicide is

considered a deliberate intervening act exonerating the defendant from legal

responsibility.’” Gourneau v. Hamill, 311 P.3d 760, 763 (Mont. 2013).

Nevertheless, a duty to prevent suicide may exist under certain special

circumstances, such as in a custodial setting where the suicide is foreseeable.

Krieg, 781 P.2d at 278-79; Gourneau, 311 P.3d at 763. Special circumstances

giving rise to such a duty may exist where the jailer “knew or should have known


      6
         A jailer also “owes a duty to the prisoner to keep him safe and to protect
him from unnecessary harm.” Pretty on Top, 597 P.2d at 60. Yellowstone County
therefore had a duty to exercise reasonable and ordinary care for the life and health
of the inmates in its custody. Id.

                                          20
that the prisoner was suicidal.” Pretty on Top v. City of Hardin, 597 P.2d 58, 61

(Mont. 1979). Where such special circumstances exist, “a duty arises to provide

reasonable care necessary to prevent the prisoner from committing suicide.”

Id. at 61-62.

      Therefore, if it was reasonably foreseeable that Russo would attempt to harm

himself, Degele and Yellowstone County had a duty to exercise reasonable care to

prevent Russo’s suicide. The Montana Supreme Court has determined that

summary judgment is appropriate where a plaintiff fails to raise an issue of

material fact as to whether a suicide was foreseeable. Marazzato v. Burlington

Northern R. Co., 817 P.2d 672, 675 (Mont. 1991) (summary judgment affirmed

where no proof was shown that employee’s suicide was reasonably foreseeable);

Gourneau, 311 P.3d at 765 (summary judgment appropriate where plaintiff failed

to raise a genuine issue of material fact as to foreseeability in student’s suicide);

Krieg, 781 P.2d at 279 (summary judgment properly granted in suicide case where

no genuine issue of material fact existed regarding foreseeability). On the other

hand, the Montana Court has held that the jury should decide whether a boarding

school student’s suicide was foreseeable where questions of fact were raised. See,

Newman, 272 P.3d at 631 (“The jury in a negligence action is tasked with deciding

whether the risk in question – here, [the student’s] despair and resulting suicide –

was foreseeable to the defendants.”).

                                           21
        The County and Degele assert they had no duty to prevent Russo’s suicide

because they did not know Russo was suicidal. Degele states that during the

classification interview, Russo indicated he was not suicidal, and Russo did not act

suicidal. (Doc. 71 at ¶¶ 3, 5.) Plaintiff counters that a duty of care arose from the

fact that: 1) Russo’s Progress Sheet stated “I/m very emotional – bears watching;”

and 2) Russo’s classification score required placement in the maximum security

unit.

        The Court finds Plaintiff has presented evidence from which a jury could

find Degele should have known Russo presented a suicide risk based on the

notation on his Progress Sheet that he was “very emotional – bears watching.”

(Doc. 76-22.) Degele acknowledged that the Progress Sheet follows the detainee

wherever he goes, and that staff are expected to read it. (Doc. 90-1 at 9.) While

Degele states that he was not sure if he actually read the Progress Sheet (id.), “[a]

defendant who has information readily available to him . . . that would inform him

. . . of the foreseeable risk of a particular course,” cannot claim lack of

foreseeability based on the failure to review that information. Prindel v. Ravalli

Co., 133 P.3d 165, 179 (Mont. 2006). “[O]ne who makes decisions while blinded

by a veil of self-imposed ignorance may not later invoke the unforeseeability of an

otherwise reasonably ascertainable risk to defeat the existence of a duty.” Id. at

179-80.

                                           22
      Plaintiff has also shown the Initial Custody Assessment Scale provided that

a detainee with Russo’s classification score of 13 should presumptively have been

housed in a maximum security unit, and that supervisor approval and medical staff

review were required to override the recommended custody level. (Doc. 90-5 at

27-28.)

      Accordingly, the Court finds Plaintiff has raised a genuine issue of fact as to

whether Russo’s suicide was foreseeable. As the Montana Supreme Court stated in

Newman, “[w]hile a jury could certainly conclude that neither [of the defendants]

could have foreseen the risk of [the student’s] suicide and thus were not negligent,

that determination is for the jury to make only after it hears all the relevant

evidence.” Newman, 272 P.3d at 632.

                    b.     Breach of Duty

      Once a duty has been established, the breach of that duty is a question of fact

to be resolved by a jury. Morrow v. Bank of Am., N.A., 324 P.3d 1167, 1177

(Mont. 2014). Nevertheless, Defendants assert that they did not breach any duty to

Russo. They contend Degele was not required to implement the suicide prevention

protocol with Russo because the “I/m very emotional – bears watching” notation

did not mean Russo was suicidal. (Doc. 65 at ¶ 3.) Defendants further contend

that regardless of the notation, Degele directly asked Russo if he was suicidal and

Russo responded that he was not. (Doc. 71 at ¶ 3.) With regard to classification,

                                          23
Defendants assert Degele had discretion to override the classification score and

place Russo in medium security based on his prior history and his demeanor during

the interview. (Id. at ¶ 2.)

      Plaintiff responds that by failing to follow policy, Degele breached his duty

of care. Plaintiff asserts the observation “I/m very emotional – bears watching”

triggered the written jail policy that Russo was to be confined in administrative

segregation. (Doc. 90-4 at 112.) Plaintiff also contends Russo should have been

placed in maximum security based on the Facility’s written classification scale.

(Doc. 90-5 at 27-28.) Plaintiff states no supervisor approved a classification

override to place Russo in medium security and that past history is not an element

on the Initial Custody Assessment Scale form. (Id.; Doc. 90-1 at 18.) Plaintiff

further asserts that a medical screening was required before Russo was moved out

of Classification A, but no medical interview took place. (Docs. 90-5 at 54; 62 at ¶

17.) Plaintiff also argues the County breached its duty of care by placing Russo in

medium security to accommodate overcrowding.

      Construing the facts in the light most favorable to Plaintiff, the Court finds

there are genuine issues of material fact regarding whether a duty was breached,

and that those issues are for the jury to determine.

///

///

                                          24
                   c.     Legal Cause of Suicide

      Defendants argue in the alternative that, even if Degele’s classification did

breach a duty of care, they did not cause Russo’s suicide. Defendants assert that

Russo would have been permitted to shower unattended regardless of whether he

was in a maximum security unit or a medium security unit. Defendants point out

that the shower configuration and procedures are the same in the maximum

security unit as in the medium security units. (Doc. 64 at ¶ 3.)

      Plaintiff counters that speculating Russo might have hurt himself in the

shower anyway is not a defense to the safeguards and policy that should have been

followed. Plaintiff argues that by placing Russo in medium security, he was free

of the observation and confinement conditions unique to Classification A, which

created the circumstances that permitted his suicide to occur.

      The Court notes that there is a difference in the level of observation and

surveillance between maximum and medium security. In maximum security,

detainees are more restricted, checked on more often, and more officers are

assigned to the unit. (See Docs. 90-1 at 12 (security checks in North 3 occurred

every 30 minutes; security checks in Classification A occurred every 15 minutes);

90-1 at 19 (“Inmate privileges, amount of time out of the cell” are different in

maximum security from other units); 90-3 at 7 (“There’s two officers in

[Classification A]. It’s one of the few places in the building where there were

                                         25
more than one officer.”); 90-4 at 84 (“[T]hose housed in disciplinary or

administrative segregation, will be observed more frequently, at least once every

fifteen (15) minutes.”).)

      Moreover, if a jury finds that Russo’ suicide was reasonably foreseeable, it

may also find that the Defendants’ failure to implement the Facility’s suicide

prevention procedures – either as written or as employed in practice – was a cause

of Russo’s death.

      Causation issues generally present questions of fact. Werre v. David, 913

P.2d 625, 635 (Mont. 1996). Where conflicting evidence is present, the issue of

causation must be decided by a jury. Id. This case presents genuine issues of

material fact on causation, and which must be resolved by a jury.

      Accordingly, having found that there are genuine issues of material fact as to

the existence of a duty, breach of duty, and causation, Yellowstone County’s

Motion for Summary Judgment as to Plaintiff’s negligence claim is DENIED.

      C.     Plaintiff’s §1983 Claim Against Degele

      42 U.S.C. § 1983 provides relief against “[e]very person who, under color of

any statute, ordinance, regulation, custom, or usage, of any State ... causes ... any

citizen of the United States ... the deprivation of any rights, privileges, or

immunities secured by the Constitution.” 42 U.S.C. § 1983. Plaintiff alleges

Degele violated Russo’s constitutional rights under the Fourteenth Amendment by

                                           26
exhibiting deliberate indifference to a serious mental health need. Specifically,

Plaintiff argues Degele knew Russo was at risk from mental health problems, but

did not call the mental health provider for evaluation or assistance. Plaintiff also

argues Degele was deliberately indifferent to Russo’s safety by classifying him to a

medium security unit.

      Degele has also moved for summary judgment as to Plaintiff’s claim against

Degele under 42 U.S. C. § 1983. Degele asserts he did not violate Russo’s right to

adequate medical care, and that he has qualified immunity from the §1983 claim.

Degele contends he had no knowledge or reason to believe Russo was suicidal.

Degele further argues his classification of Russo did not violate Russo’s right to

adequate medical care or any other constitutional right. Finally, Defendants assert

there was no legal authority that would have placed Degele on notice that his

actions would violate Russo’s constitutional rights. Therefore, Degele asserts he

has qualified immunity from the § 1983 claim.

             1.     Deliberate Indifference

      Because Russo was a pretrial detainee, Plaintiff’s deliberate indifference

claim arises under the Due Process Clause of the Fourteenth Amendment. Castro

v. County of Los Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016). The Ninth

Circuit recently confirmed that inadequate medical care claims brought by pretrial

detainees “must be evaluated under an objective deliberate indifference standard.”

                                          27
Gordon v. Cty. of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018). 7

      Under this standard, the elements of a pretrial detainee’s Fourteenth

Amendment deliberate indifference claim against an individual defendant are: “(i)

the defendant made an intentional decision with respect to the conditions under

which the plaintiff was confined; (ii) those conditions put the plaintiff at

substantial risk of suffering serious harm; (iii) the defendant did not take

reasonable available measures to abate that risk, even though a reasonable official

in the circumstances would have appreciated the high degree of risk involved –

making the consequences of the defendant’s conduct obvious; and (4) by not

taking such measures, the defendant caused the plaintiff’s injuries.” Gordon, 888

F.3d at 1125; See also Castro, 833 F.3d at 1071. “With regard to the third element,

the defendant’s conduct must be objectively unreasonable, which turns on the facts


7
  In the past, it was assumed that the standard applicable to a pretrial detainee’s
conditions of confinement claims brought under the Fourteenth Amendment was
the same state of mind requirement as an Eighth Amendment violation, i.e.,
subjective and deliberate indifference to a substantial risk of serious harm. See
Clouthier v. Cty. of Contra Costa, 591 F.3d 1232 (9th Cir. 2010). That holding
was called into question, however, by the United States Supreme Court in Kingsley
v. Hendrickson, 135 S.Ct. 2466, 2473 (2015). In Kingsley, the Supreme Court
applied an objective standard to excessive force claims under the Fourteenth
Amendment, eliminating the requirement that the pretrial detainee show that the
officers where subjectively aware that their use of force was unreasonable. Id. at
2472-73. The Ninth Circuit subsequently extended the Kingsley rationale to a
Fourteenth Amendment failure-to-protect claim in Castro v. Cty. of Los Angeles,
833 F.3d 1060 (9th Cir. 2016). In Gordon, the Ninth Circuit found the same
rationale should apply to Fourteenth Amendment medical care claims. Gordon,
888 F.3d at 1124.
                                           28
and circumstances of each particular case.” Gordon, 888 F. 3d at 1125 (internal

quotations and citations omitted). Consequently, a pretrial detainee does not have

to prove any subjective elements about the officer’s actual awareness of the level

of risk. Id. at 1125, n.4.

      Allegations of negligent conduct, however, are not sufficient to support a

constitutional cause of action. “[T]he Due Process Clause of the Fourteenth

Amendment is not implicated by the lack of due care of an official causing

unintended injury to life, liberty or property. In other words, where a government

official is merely negligent in causing the injury, no procedure for compensation is

constitutionally required.” Davidson v. Cannon, 474 U.S. 344, 347-48 (1986). See

also Farmer v. Brennan, 511 U.S. 825, 835 (1994) (“[D]eliberate indifference

describes a state of mind more blameworthy than negligence.”). Thus, a pretrial

detainee must “prove more than negligence but less than subjective intent –

something akin to reckless disregard.” Gordon, 888 F. 3d at 1125.

             2.     Qualified Immunity

      Qualified immunity shields federal and state officials from civil liability

under § 1983 if “their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). “To determine whether an officer is entitled

to qualified immunity, a court must evaluate two independent questions: (1)

                                         29
whether the officer’s conduct violated a constitutional right, and (2) whether that

right was clearly established at the time of the incident.” Castro v. County of Los

Angeles, 833 F.3d 1060, 1066 (9th Cir. 2016). The Court has discretion to decide

which of the two prongs of the qualified immunity analysis should be addressed

first. Pearson v. Callahan, 555 U.S. 223, 236 (2009). Here, the Court will address

the second prong of the qualified immunity test first, as it is dispositive of

Plaintiff’s claim.

      “A clearly established right is one that is ‘sufficiently clear that every

reasonable official would have understood that what he is doing violates that

right.’” Mullenix v. Luna, 136 S.Ct. 305, 308 (2015) citing Reichle v. Howards,

132 S.Ct. 2088, 2093 (2012). The Supreme Court has cautioned that clearly

established law should not be defined at a high level of generality. Id. The inquiry

“must be undertaken in light of the specific context of the case, not as a broad

general proposition.” Id. It is not necessary to find a case directly on point, “in

which the very action in question has been held unlawful,” but “in the light of pre-

existing law the unlawfulness must be apparent.” Anderson v. Creighton, 483 U.S.

635, 640 (1987). “Put simply, qualified immunity protects ‘all but the plainly

incompetent or those who knowingly violate the law.’” Id. citing Malley v. Briggs,

475 U.S. 335, 341 (1986).

///

                                          30
      The plaintiff bears the burden of proving the existence of a clearly

established right at the time of the alleged misconduct. Maraziti v. First Interstate

Bank, 953 F.2d 520, 523 (9th Cir. 1992). If the plaintiff meets this burden, the

defendant then bears the burden to show that his actions were reasonable, even if

they might have violated the plaintiff’s rights. Id. “[R]egardless of whether the

constitutional violation occurred, the officer should prevail if the right asserted by

the plaintiff was not ‘clearly established’ or the officer could have reasonably

believed that his particular conduct was lawful.” Romero v. Kitsap Cty., 931 F.2d

624, 627 (9th Cir. 1991).

      At the time of Russo’s suicide, it was clearly established that a pretrial

detainee had a constitutional right against deliberate indifference to the detainee’s

serious risk of suicide. Van Orden v. Downs, 609 Fed. Appx. 474, 475 (9th Cir.

2015) citing Conn v. City of Reno, 591 F.3d 1081, 1102 (9th Cir. 2010). However,

“[i]t is insufficient that the broad principle underlying a right is well-established.”

Mitchell v. Washington, 818 F.3d 436, 447 (9th Cir. 2016). See also Saucier v.

Katz, 533 U.S. 194, 202 (2001). “The clearly established right must be framed in

light of the specific context and particular facts of the case. Mullenix, 136 S.Ct. at

308. Thus, the issue is whether it would have been clear to a reasonable officer in

Degele’s position, that his conduct was unlawful in the situation he was confronted

with. Id.

                                           31
      Plaintiff has not cited, and the Court is unaware of any case holding that

there is clearly established constitutional right to suicide intervention when the

detainee was not exhibiting a specific suicide risk and disclaimed being suicidal.

Although there was a notation on Russo’s Progress Sheet indicating he was

emotional and should be watched, Degele subsequently asked Russo if he was

suicidal and Russo said he was not. (Doc. 76-21.) Russo also told Degele that he

did not have a history of attempting suicide. (Id.) Therefore, this case is

distinguishable from other cases in the Ninth Circuit involving custodial suicide.

      In the cases the Court has reviewed where qualified immunity was rejected,

the decedent had exhibited a specific suicide risk by threatening suicide, making

suicidal statements, attempting suicide, engaging in self-harming behavior, or had

disclosed mental or emotional problems. See e.g. Clouthier v. Cty. of Contra

Costa, 591 F.3d 1232 (9th Cir. 2010); Conn v. City of Reno, 591 F.3d 1081 (9th

Cir. 2010); Atayde v. Napa State Hosp., 2017 WL 2289351 (E.D. Cal. May 25,

2017); Campos v. Cty. of Kern, 2017 WL 915294 (E.D. Cal. March 7, 2017);

Weishaar v. Cty. of Napa, 2016 WL 7242122 (N.D. Cal. Dec. 15, 2016). Here, it

is undisputed that Russo did not threaten suicide in front of Degele, or make any

specific suicidal statements to Degele, nor did he disclose any history of mental

health problems or prior suicide attempts. (Doc. 76-21.)

///

                                          32
      Therefore, based on the circumstances Degele was presented with, the Court

finds it was not clearly established that he was required to refer Russo for a mental

health assessment.

      Plaintiff further argues that Degele’s classification of Russo constituted

deliberate indifference because jail policy and the Initial Custody Assessment

Scale required a maximum security placement. Plaintiff, however, has not pointed

to any precedent, and the Court is not aware of any, suggesting that a violation of

jail policy amounts to a constitutional violation. Indeed, “[a] mere violation of a

prison policy, standing alone, does not violate the Constitution.” Bowser v. Smith,

314 F.Supp.3d 30, 34 (D. D.C. 2018) citing Davis v. Scherer, 468 U.S. 183, 194

(1984).

      Accordingly, the Court finds Degele is entitled to qualified immunity. 8 As

such, summary judgment is GRANTED as to Plaintiff’s § 1983 claim against

Degele.

///

///



8
  Although the Court has found there are genuine issues of material fact regarding
whether Degele was negligent in not referring Russo for a mental health screening
and by classifying Russo to medium security, deliberate indifference requires more
than an allegation that a jail official was negligent. Davidson, 474 U.S. at 348
(“[T]he protections of the Due Process Clause, whether procedural or substantive,
are just not triggered by lack of due care by prison officials”).
                                            33
       D.       Damages

                1.   Punitive Damages

       Plaintiff seeks to recover punitive damages solely in connection with her §

1983 claim. (Doc. 3 at ¶ 52, Request for Relief ¶¶ 1-2.) Because the Court has

determined summary judgment is appropriate on her § 1983 claims against both

Degele and Sandra Leonard (see Doc. 53), her claim for punitive damages is moot.

                2.   Constitutionality of Mont. Code Ann. § 2-9-108

       In the Complaint, Plaintiff requests the Court declare the statutory cap on

damages under Montana Code Ann. § 2-9-108 unconstitutional. (Doc. 3 at ¶ 37,

Request for Relief ¶ 3.) Section 2-9-108 limits the damages that can be awarded

against a government entity to $750,000.00 per claim. Mont. Code Ann. § 2-9-

108.

       The County moves for summary judgment, arguing § 2-9-108 is valid law

and should be deemed constitutional. Plaintiff counters that the issue is not ripe for

consideration because a jury has not yet awarded damages in excess of the

statutory cap. In reply, the County concedes the issue is not ripe.

       The Court agrees the issue of the constitutionality of § 2-9-108 is not ripe for

determination at this point. If necessary, the Court will address the issue at a later

time. The County’s Motion for Summary Judgment on this issue will be DENIED

at this time.

                                          34
IV.   CONCLUSION

      For the foregoing reasons, IT IS HEREBY ORDERED that:

      1.   Plaintiff’s Motion to Amend Complaint (Doc. 79) is DENIED;

      2.   Defendant Brian Degele’s Motion for Summary Judgment (Doc. 61)

           is GRANTED;

      3.   Yellowstone County’s Motion for Summary Judgment (Doc. 77) is

           DENIED.

      SO ORDERED.

      DATED this 7th day of March, 2019.

                                   _______________________________
                                   TIMOTHY J. CAVAN
                                   United States Magistrate Judge




                                    35
